Application to modify the decision of this court, handed down October 1, 1959 {ante, p. 703), and *856the order entered thereon on October 22, 1959. Application granted and an order may be entered extending the time of the defendant-appellant-respondent State to perfect the appeal, and to file note of issue and file and serve record and brief on the 15th day of December, 1959, and the appeal to be argued at the January 1960 Term of this court. Present — Poster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.